Citation Nr: 0925036	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-24 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South 
Georgia Veterans Health System in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
February 14, 2007.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1980 until May 
1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 decision of the 
Department of Veterans Affairs (VA), North Florida/South 
Georgia Veterans Health System in Gainesville, Florida.

The Board previously considered this appeal in October 2008 
and remanded the claim for additional development.  Having 
carefully reviewed the record, the Board finds that not all 
of the remand directives have been completed. Because the law 
requires that the Board must ensure that the RO complies with 
its directives, the Board regretfully finds that it must 
again REMAND the claim of entitlement to an increased 
evaluation for residuals of prostate cancer to ensure 
compliance with applicable law. Stegall v. West, 11 Vet. App. 
268, 271 (1998) (Holding that compliance by the Board or the 
RO with remand directives is neither optional nor 
discretionary, and where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2008, the Board remanded the claim for additional 
factual development.  Specifically, the Board requested more 
information on the Veteran's claim that a VA nurse advised 
him to treat at the private facility.  The October 2008 
remand further instructed the RO to refer the claims file to 
a medical doctor for review if after obtaining the requested 
information the RO felt the private health care was obtained 
without prior authorization.  

The RO obtained the telephone contact notes from the VA 
nurse.  The January 2009 Supplemental Statement of the Case 
made it clear the RO found the private treatment had not been 
authorized.  Given this finding, referral to a medical 
examiner was mandated by the October 2008 Board remand; 
however, no medical opinion was requested. As such, the Board 
is therefore required by law to remand the claim for specific 
compliance by the RO.  Stegall v. West, 11 Vet. App. 268 
(1998).

While the Board regrets having to remand this case another 
time, to proceed upon the merits of the case would raise 
serious due process issues, especially in light of the 
nonadversarial and pro-claimant VA claims adjudication 
system.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall refer the medical 
expense folder, including any additional 
evidence obtained from or on behalf of the 
Veteran and by adjudication personnel, to 
a medical doctor for review and the 
issuance of a statement which discusses 
the facts presented in this appeal, and 
how he believes these facts apply to the 
governing regulation at 38 C.F.R. 
§ 17.1002.  The statement must include a 
discussion of the relative emergent nature 
of the Veteran's injuries (remembering 
that the controlling regulation is 
subjective from a Veteran's viewpoint) and 
a discussion of the Veteran's allegations 
with respect to being told to go to the 
nearest emergency room.

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




